IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDRE WARE, )
Petitioner, )
)
vs. ) Civil Action No. 19-34
)
MARK CAPOZZA, et al., )
Respondents. )
M

AND NOW, this \ day of February, 2019, after the petitioner, Andre Ware,
submitted a petition for a writ of habeas corpus, and after a Report and Recornrnendation was
filed by the United States Magistrate Judge granting the petitioner a period of time after being
served with a copy to tile written objections thereto, and no objections having been filed, and
upon independent review of the petition and upon consideration of the Magistrate Judge’s Report
and Recornmendation (ECF No. 2), Which is adopted as the opinion of this Court,

IT IS ORDERED that the petition for a writ of habeas corpus submitted by
petitioner (ECF No. l) is transferred forthwith to the United States District Court for the Eastern
District of Pennsylvania.

IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure if the petitioner desires to appeal frorn this Order he must do so within thirty

(3 ()) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.

(la=. RQ\,W,

Peter J. Phi
United States istrict Judge

CCZ

Andre Ware
KY-4284

SCI Fayette

50 Overlook Dr
Labelle, PA 15450

